Title: From Benjamin Franklin to Samuel Cooper, 27 April 1769
From: Franklin, Benjamin
To: Cooper, Samuel


Dear Sir,
London, April 27. 1769
I received your Favour of Feb. 27. per Capt. Carver, and thank you for giving me an Opportunity of being acquainted with so great a Traveller. I shall be glad if I can render him any Service here.
The Parliament remain fix’d in their Resolution not to repeal the Duty Acts this Session, and will rise next Tuesday. I hope my Country-folks will remain as fix’d in their Resolutions of Industry and Frugality till those Acts are repeal’d. And if I could be sure of that, I should almost wish them never to be repeal’d; being persuaded that we shall reap more solid and extensive Advantages from the steady Practice of those two great Virtues, than we can possibly suffer Damage from all the Duties the Parliament of this Kingdom can levy on us. They flatter themselves that you cannot long subsist without their Manufactures; they believe that you have not Virtue enough to persist in such Agreements; they imagine the Colonies will differ among themselves, deceive and desert one another, and quietly one after the other submit to the Yoke and return to the Use of British Fineries: they think that tho’ the Men may be contented with homespun Stuffs, the Women will never get the better of their Vanity and Fondness for English Modes and Gewgaws. The ministerial People all talk in this Strain, and many even of the Merchants! I have ventur’d to assert, that they will all find themselves mistaken; and I rely so much on the Spirit of my Country as to be confident I shall not be found a false Prophet, tho’ at present not believed.
I hope nothing that has happened or may happen will diminish in the least our Loyalty to our Sovereign, or Affection for this Nation in general. I can scarcely conceive a King of better Dispositions, of more exemplary Virtues, or more truly desirous of promoting the Welfare of all his Subjects. The Experience we have had of the Family in the two preceding mild Reigns, and the good Temper of our young Princes so far as can yet be discovered, promise us a Continuance of this Felicity. The Body of this People too is of a noble and generous Nature, loving and honouring the Spirit of Liberty, and hating arbitrary Power of all Sorts. We have many very many Friends among them. But as to the Parliament!—tho’ I might excuse That which made the Acts, as being surpriz’d and misled into the Measure; [I] know not how to excuse This, which under the fullest Conviction of its being a wrong one, resolves to continue it. It is decent indeed in your publick Papers to speak as you do of the “Wisdom and the Justice of Parliament”; but now that the Subject is more thoroughly understood, if this new Parliament had been really wise it would not have refused even to read a Petition against the Acts; and if it had been just, it would have repealed them and refunded the Money. Perhaps it may be wiser and juster another Year, but that is not to be depended on.
If under all the Insults and Oppressions you are now exposed to, you can prudently, as you have lately done, continue q[uiet,] avoiding Tumults, but still resolutely keeping up your Claims and asserting your Rights, you will finally establish them; and this military Cloud that now blusters over you, will pass away, and do you no more Harm than a Summer Thunder Shower. But the Advantages of your Perseverance in Industry and Frugality will be great and permanent: Your Debts will be paid; your Farms will be better improv’d and yield a greater Produce: Your real Wealth will increase in [a] Plenty of every useful home Production and all the true Enjoyments of Life, even tho’ no foreign Trade should be allow’d you. And this handicraft shopkeeping State will for its own [sake?] learn to behave more civilly to its Customers.
Your late Governor, Mr. Pownall, appears a hearty Friend to America. He moved last Week for a Repeal of the Acts, and was seconded by General Conway, Sir George Saville, Mr. Jackson, Mr. Trecothic and others, but did not succeed. A Friend has favour’d me with a Copy of the Notes taken of Mr. Pownall’s Speech, which I send you, believing it may be agreable to you and some other of our Friends to see them. You will observe in some Parts of it the Language a Member of Parliament is obliged to hold on American Topicks, if he would at all be heard in the House. He has given Notice that he will renew the Motion next and every Session.
All Ireland is strongly in favour of the American Cause. They have reason to sympathize with us. I send you four Pamphlets written in Ireland or by Irish Gentlemen here, in which you will find some excellent well said Things. With the greatest Esteem, I am, my dear Friend, Yours most affectionately
B Franklin
Revd Dr Cooper.
